Title: To Thomas Jefferson from William John Coffee, 31 March 1823
From: Coffee, William John
To: Jefferson, Thomas


Honbl Sir
New York
31st March 1823
It would be proper for me to apologize for this Intrusion on your retirement was it not at the request of Coln Peyton who wishes me to advise you of the script of One Hundred Dollars which I have placed to your Accnt. It came to hand this day the Coln took this most Prompt & Proper means to expedite Buisness; he obtained an order from One of the Banks in Richmond upon one of the Banks in this City Payable at Sight in which case than was no loss of Interest on Each side, or Loss of time to me and I know that you well know how to Esteem time as money, I am Sorry Mr. Brockinbrough. did not Proceed in the same Prompt way with respect to the whole of my moderate Bill and mode of Payment in which case I should not now have been detained from other BuisnessWith much Due—Esteem I Am Sir Your Obdt ServtW. J. Coffee